Ellsworti-i, J.
(dissenting). I am unable to agree with the construction placed by my associates upon section 1528, Rev. Codes 1905, in any of the points presented by the majority opinion. It is apparent that section 1528 is somewhat carelessly drawn, tand its parts loosely connected. Preserving the arrangement of parts made by the legislature, however, and giving the words their usual and ordinary meaning, a certain purpose is clearly evident. This ■being true, it is not our duty to wrest words and phrases of the statute from the grammatical and rhetorical construction given them by the Legislature, in an attempt to 'harmonize its provisions with a conjectural general intent that appears very obscurely at best, and may be entirely fanciful.
*395In all enactments prior to the passage of section 1528 as part of the revenue law of 1897 the power of county boards of equalization to raise or lower an individual assessment, made in any part of the county, was unquestioned and very broad. Section 1584, Comp. Laws 1887; section 44, p. 392, c. 132, Laws 1890; sections 1213, 1214, Rev. Codes 1895. The only evidence of a legislative intent to adopt a general scheme or system, in the operation of which the powers of county boards is confined exclusively to the equalization of assessments between the different districts of the county appears, upon the adoption in 1897 of section 1528, in words to the effect that the county board, after examining and comparing the assessments returned by the assessors of all districts in the county, shall “proceed to equalize the same throughout the county between the several assessment districts.” This duty is to be performed, however, expressly, “subject to the following rules.” Then follows four rules which in the plainest expressions possible empower the county board in the exercise of its duties to raise or lower the value of individual assessments.
In view of the majority of this court these rules are meant by the Legislature to apply to the duties of the county board only while acting as a board of review in correcting assessments made in districts having no local board. If such was the intent of the Legislature, it is certainly remarkable that it should have chosen language which expresses an exactly opposite purpose. It may be said that, by striking out the words “subject to the following rules” in the place where they are now found in the statute, and transposing them to the beginning of the sentence in which they appear, so that it will read “subject to the following rules, such board shall perform the duties perscribed by section 1523,” etc., an intent, as declared by the majority opinion, clearly appears. It is only by means of some such rearrangement as this of the language of the statute that any color can be given to the interpretation placed upon it by the majority opinion. It is equally true, however, that by the transposition and elimination of one or more words almost every sentence in the statute could be made to express an exactly opposite meaning to that which it now conveys. A construction which requires that we should thus do violence to the plain rhetorical construction of the statute is, in my opinion, not permissible. “We are not at liberty to imagine an intent, and bind the letter of the act to the intent; much -less can we indulge in the license of striking out *396and inserting and remodeling with the view of making the letter express an intent which the statute in its native form does not evidence.” Sutherland on Statutory Construction, § 237. Alexander v. Worthington, 5 Md. 485.
Under no construction, except one so strained and distorted as to fall without the sanction of any well-recognized principle, can it be said that the four rules contained in subdivisions 1 to 4 of section 1528 do not authorize the county board to raise and lower individual assessments in all the assessment districts of the county. The plain wording of the statute makes these rules applicable only to the county board in the discharge of its duty as a board of equalization. If they may be said to be also, though much more remotely, applicable to the discharge of the duties of the county board while acting as a board of review, then it can be claimed only that they apply to both the functions of review and of equalization. If it be conceded that they apply in any degree whatever to the function of equalization, it inevitably follows that the county boards are authorized to raise and lower individual assessments in all the districts of the county.
Section 2722, Rev. Codes 1905, was passed in 1893 as part of an act providing for the government of cities. That part of this section which provides that no individual assessment of taxable property shall be changed by the county board is in direct conflict with the provisions hereinbefore referred to of section 1528, which, being a later expression of the legislative will, operates to impliedly repeal that part. Notwithstanding this implied repeal of a single clause, section 2722 was still in substance an "existing statute,” and cannot be regarded as a new enactment when passed as part of the general law relating to the government of cities in 1905. The duties of the county board at the present time are therefore, in my opinion, entirely unaffected by that part of section 2722 which prohibits the changing by it of an individual assessment made in an incorporated city.
While, therefore, isolated clauses of the statutes, referred to may afford some evidence of a general plan or scheme in the operation of which the county boards shall deal only with classes of property and not with individual assessments, the plain rendering, according to the usual and general signification of the words and phrases of section 1528, Rev. Codes 1905, confers authority upon the county board to change an individual assessment in any district of the *397county; and in my opinion the county board of equalization of Cass county was authorized to increase 'the assessment of respondent’s bank stock, if there was reason to believe that the amount returned by the city assessor -was not in accordance with the value of the property.
(121 N. W. 836.)